


109 HR 5490 IH: Veterans Identification Protection

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5490
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to establish
		  a personal identification number for each veteran in order to help preserve the
		  confidentiality of Department of Veterans Affairs information on veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Identification Protection
			 Act.
		2.Department of Veterans
			 Affairs personal identification number for veterans
			(a)Establishment of
			 PIN numberThe Secretary of
			 Veterans Affairs shall establish a national database of each veteran who
			 receives benefits, or applies for benefits, under laws administered by the
			 Secretary. As part of the database, the Secretary shall assign to each such
			 veteran a four-digit personal identification number (referred to as a PIN
			 code).
			(b)Verification of
			 PIN codeThe Secretary shall
			 take such steps as necessary to provide that any entity entering into a
			 commercial transaction with a veteran that includes the extension to the
			 veteran of credit, a loan, or any other thing of value shall verify the
			 veteran’s identity through the use of the personal identification number for
			 that veteran assigned under subsection (a).
			(c)Failure to
			 verify identity of veteranIn
			 any case in which an entity is required, pursuant to the procedures established
			 under subsection (b), to verify an individual’s identity and the entity fails
			 to verify the identity, then that entity shall be liable to that individual for
			 all attorney fees and injuries incurred by that individual resulting from that
			 failure.
			
